PER CURIAM.
Epitomized Opinion
Exceptions were filed in the Probate Court to the inventory of the estate of defendant, Miles, whereby was raised the questions whether a certain note payable to the decedent had been given by her to the exeptor. The case was heard in the Franklin Common Pleas, on appeal, and the exceptions were there overruled. Error is prosecuted to the'Court of Appeals and it is claimed that the undisputed evidence shows a consumated gift.
The controversy in the Common Pleas hinged upon the evidential weight of the evidence. The intent to give out some time ‘is indisputably shown, whether the gift was completed by delivery, depends upon the significance attaching to the note being left in decedent’s deposit box, to which- both parties, had' access, and to the other fact that the maker of the note paid interest to the decedent at a date long after the time when decedent is said to have declared that she had given the note to the plaintiff in error. This court is confronted only with the question of • the weight of evidence and to reverse the judgment of the Common Pleas on this ground, this- court was required to unanimously find the court below was clearly erronous and this it cannot do. The judgment of the Common Pleas is therefore affirmed.